                      Case 1:10-cv-05777-LAP Document 264
                                                      270 Filed 03/03/21
                                                                03/04/21 Page 1 of 2




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
           Christopher DeCoro                                        United States
          To Call Writer Directly:                                                                                                   Facsimile:
            +1 212 446 4859                                           +1 212 446 4800                                             +1 212 446 4900
          cdecoro@kirkland.com                                        www.kirkland.com



           Filed via ECF                                                                                                          March 3, 2021

           The Honorable Loretta A. Preska
           United States District Judge, Southern District of New York
           United States Courthouse, Courtroom 12A
           500 Pearl St.
           New York, NY 10007-1312

                              Re:        Berall v. Verathon, Inc. et al., C.A. No. 1:10-cv-05777-LAP-DCF

          Honorable Judge Preska:

          We represent Plaintiff Jonathan Berall, M.D., M.P.H, in the above-referenced matter. Pursuant to
          Your Honor’s Individual Practices, Plaintiff seeks an order permitting to file under seal the
          following documents:

          •   An unredacted copy of Plaintiff’s Response to Teleflex’s Motion for Summary Judgment, filed
              on March 3, 2021;

          •   An unredacted copy of Plaintiff’s Response to Teleflex’s Statement of Undisputed Facts and
              Dr. Berall’s Statement of Additional Materials Facts filed on March 3, 2021;

          •   An unredacted copy of the Declaration of Dr. Jonathan Berall, filed on March 3, 2021;

          •   Exhibits 4.1, 4.2, 4.3, 4.4, 4.5, 6.1, and 6.2 to the Declaration of Christopher DeCoro, filed on
              March 3, 2021.

          The redacted sections of the documents listed above include confidential settlement information,
          including a settlement agreement with confidentiality provisions, financial information, and
          confidential communications between the parties. Courts in this district have recognized that
          settlement agreements and financial information are appropriate for redaction. See, e.g., Seoul
          Viosys Co., Ltd v. P3 Int’l Co., 2018 WL 4759744, 16-cv-6276, Dkt. 164, at 26-27 (S.D.N.Y. Sep.
          30, 2018). The redactions also include excerpts from documents this Court has already permitted
          the parties to file under seal. See Dkts. 226, 254.

          Accordingly, Plaintiff respectfully requests that this Court enter an order that its Responsive
          Motion, Statement and Exhibits 4.1, 4.2, 4.3, 4.4, 4.5, 6.1, and 6.2 to the Declaration of Christopher
          DeCoro may be filed under seal.



Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
        Case 1:10-cv-05777-LAP Document 264
                                        270 Filed 03/03/21
                                                  03/04/21 Page 2 of 2


The Honorable Loretta A. Preska — March 3, 2021                            Page 2


                                                  Sincerely,

                                                  /s/ Christopher DeCoro
                                                  Christopher DeCoro




 cc:     Counsel of Record      The request to file the above documents under
                                seal is GRANTED.

                                SO ORDERED.

                                Dated:        March 4, 2021
                                              New York, New York


                                ______________________________
                                                             _
                                        A. PRESKA,
                                LORETTA A  PRESKA U.S.D.J.
                                                   U S D J
